DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/207,933.  Claims 1-7 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/22/2021 and 5/14/2021 have been considered by the examiner.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a shift device wherein the housing includes a first positioning portion that positions both the inner lid and the control board with respect to the housing, in combination with the other elements required by independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WEI (US 2021/0215237 A1) discloses a shift actuator module (see Fig. 1).  However, the reference fails to disclose a first positioning portion that positions both an inner lid and a control board with respect to a housing.
KATO et al. (US 2020/0099270 A1) discloses an electric actuator module (see Figs. 1-5).  However, the reference fails to disclose a first positioning portion that positions both an inner lid and a control board with respect to a housing.
MAKINO (US 2017/0152942 A1) discloses a shift-by-wire system (see Fig. 1).  However, the reference fails to disclose a first positioning portion that positions both an inner lid and a control board with respect to a housing.
NAGAHORI et al. (US 2015/0285373 A1) discloses a range switching device (see Figs. 1-4).  However, the reference fails to disclose a first positioning portion that positions both an inner lid and a control board with respect to a housing.
FEIER et al. (US 2009/0078489 A1) discloses a transmission unit (see Fig. 3).  However, the reference fails to disclose a first positioning portion that positions both an inner lid and a control board with respect to a housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655